     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 1 of 21 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )      Civil Action No.
                      Plaintiff,                     )
                                                     )      COMPLAINT
                      v.                             )
                                                     )
CITY OF FARMERSVILLE, TEXAS,                         )
                                                     )
                      Defendant.                     )

       The United States of America, by its undersigned attorneys, files this Complaint and

alleges:

                                      INTRODUCTION

       1.      The United States of America brings this civil action against the City of

Farmersville, Texas (“City” or “Defendant”), for violations of the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc–2000cc-5. The City

violated RLUIPA when it denied the Islamic Association of Collin County (“Islamic Association”)

permission to develop a cemetery on property that the Islamic Association owned in the City’s

extraterritorial jurisdiction. Under Texas law, municipalities have certain authority to regulate

land use within their “extraterritorial jurisdiction,” which, for Farmersville, includes the land

extending out a half-mile from the City’s borders.

       2.      Following substantial public opposition that included numerous discriminatory

comments aimed at the Islamic Association, Muslims, and Islam, and the ensuing election of City

officials who campaigned on a platform of opposing the cemetery, the City denied the Islamic

Association’s application for permission to develop a cemetery. During this process, City decision

makers made discriminatory comments against Islam and acted in response to the religious animus

that many members of the public expressed against Muslims. The United States alleges that the
      Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 2 of 21 PageID #: 2



City violated RLUIPA by: 1) imposing a substantial burden on the Islamic Association and its

members’ religious exercise that is not in furtherance of a compelling governmental interest

pursued in the least restrictive means; and 2) discriminating against the Islamic Association based

on its religion and the religion of its members.

                                 JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1345

and 42 U.S.C. § 2000cc-2(f).

        4.     Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise to this

action occurred in the Eastern District of Texas.

                                            PARTIES

        5.     Defendant City of Farmersville is a municipality in Collin County, Texas.

        6.     The City is governed by and acts through an elected five-member Farmersville City

Council (“Council” or “City Council”). Councilmembers serve for two-year terms and perform

all legislative functions in the City, including the review and approval of plat applications and

other land use matters. The Mayor, elected every two years, leads and conducts City Council

meetings, sets the agenda for the Council, and may cast a vote on City Council matters in the event

of a tie.

        7.     The City Manager oversees the day-to-day operations of the City and its

departments.

        8.     The City Engineer advises the City regarding plat applications, building permits,

and other development-related activities.

        9.     The Planning and Zoning Commission (“Planning Commission”) handles zoning

and permitting requests, including plat application requests. After conducting hearings, the

Planning Commission makes recommendations to the City Council, which then votes to approve

or disapprove the recommendation of the Planning Commission.

                                                   -2-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 3 of 21 PageID #: 3



       10.     The City is a “government” for RLUIPA purposes, 42 U.S.C. § 2000cc-5(4)(A),

and is responsible for the acts and omissions of its agents and agencies, including the City Council.

                                              FACTS

                                 Farmersville’s Platting Process

       11.     The land the Islamic Association sought permission from the City to use as a

cemetery is located near the junction of U.S. Route 380 and County Road 557 in the City’s

extraterritorial jurisdiction. The City’s Subdivision Ordinance governs the development of land

in the City’s extraterritorial jurisdiction and details the procedures for applying for a plat

application. The Subdivision Ordinance requires that an applicant seeking to develop land in the

City’s extraterritorial jurisdiction address, among other things: street layouts and widths; block

and lot shape and size; access points; traffic requirements; required easements; utility

requirements; sewage and storm drainage requirements; existing and planned roads; boundary

lines; adjacent properties; square footage and measurements; topographic information; screening

and retaining walls; landscaping and irrigation; the location of watercourses; the 100-year

floodplain; and infrastructure plans. The Subdivision Ordinance also requires compliance with the

City’s Comprehensive Plan and incorporates provisions of the Farmersville Zoning Code.

       12.     The platting process for land in the City’s extraterritorial jurisdiction requires

separate review and approval of a concept plan, a preliminary plat, and a final plat. Once the City

Manager and City Engineer are satisfied that the concept plan is complete, the City Manager refers

the concept plan to the Planning Commission for review and approval. The Planning Commission

must then approve or disapprove the concept plan.

       13.     Once the concept plan is approved, the applicant then must submit a preliminary

plat. The preliminary plat consists of engineering plans, drainage calculations, traffic studies (if

required), soil studies, proof of ownership, tax documents, an engineer’s summary report, and

other information. The engineer’s summary report must address, among other things, how

                                                -3-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 4 of 21 PageID #: 4



stormwater drainage will be handled. Regarding stormwater drainage, an applicant must show

that its post-development storm run-off will not exceed the pre-development run-off.

       14.     The City Engineer and City Manager work with the applicant to ensure that the

engineering plans and the plat application include all the information required by the Subdivision

Ordinance. If the City Engineer has concerns with the engineering plans, he or she must indicate

to the applicant what needs to be corrected. Once the preliminary plat application is in conformity

with the requirements of the Subdivision Ordinance, the City Staff informs the Planning

Commission that the preliminary plat is ready for consideration. The Planning Commission must

then consider the application at the next available meeting.

       15.     If the preliminary plat is approved by the Planning Commission, the City Council

may conditionally approve or disapprove a preliminary plat. Because the approval of a preliminary

plat “constitute[s] conditional approval of the final plat when all conditions of approval and when

all procedural requirements set forth [in the plat approval process] have been met,” Farmersville

Subdivision Code § 65-164, the approval of a concept plan and preliminary plat are the primary

hurdles that an applicant must overcome to develop land in the extraterritorial jurisdiction. The

final plat must contain the same information as the preliminary plat, any revisions or conditions

imposed by the Planning Commission or City Council, all easements and rights of way, and

certifications from the surveyor and land owner. Once the final plat is approved by the City

Council, the applicant must then file it with Collin County.

  The Islamic Association of Collin County and its Search for Land to Build a Cemetery

       16.     The Islamic Association of Collin County is a non-profit organization formed in

1997 to promote the religious interests of Muslims in Collin County and foster relations and

understanding between Muslims and non-Muslims. The Islamic Association operates a mosque

on the west side of Plano, Texas. The Islamic Association is a “religious assembly or institution”

for RLUIPA purposes. 42 U.S.C. §§ 2000cc(a)(1) and (b)(2).

                                               -4-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 5 of 21 PageID #: 5



       17.     As part of their faith, the Islamic Association and its members bury decedents in a

cemetery with other Muslims. The religious tradition observed by the Islamic Association and its

members requires that the local community ensure that its members who lack financial means have

a place to be buried and that funerals must take place within 24 hours of death. After a body is

ritually cleaned, it is wrapped in white cloth and prepared for burial. Before the funeral ceremony,

mourners gather at a local mosque to offer prayer. Mourners then accompany the body from the

mosque to the cemetery. Further, as part of their worship practices and tradition, the Islamic

Association’s members visit the gravesites of loved ones on the anniversary of their death.

       18.     The Muslim population in Collin County has grown significantly in the last twenty

years. In 2000, Collin County was home to approximately 6,000 Muslims. Now, it is home to

approximately 23,000 Muslims. There are five mosques operating in Collin County, including the

one operated by the Islamic Association.

        19.    The Muslim community in Collin County currently buries decedents in two

cemeteries—the Restland Cemetery in Dallas and a cemetery for Muslims in Denton. Both of

those cemeteries are nearly out of space. The Restland cemetery has only a few hundred gravesites

left and is “landlocked” and therefore has no room to expand. The Denton cemetery has gravesites

for only a few more years and cannot expand.

       20.     In 2013, the Islamic Association held a summit with leaders from Collin County’s

four other mosques located in eastern Plano, McKinney, Frisco and Allen. The summit members

concluded that because of the rapid rate of growth of the Collin County Muslim community, the

dwindling supply of burial plots at the Restland and Denton cemeteries, and the rising prices of

burial plots, the development of a local cemetery that provided affordable burials for Muslims in

Collin County was the top priority for the Muslim community.             The Islamic Association

volunteered to spearhead the effort to develop a new cemetery, and the other mosques pledged to

financially support its efforts. The summit members agreed that, consistent with the Islamic

                                               -5-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 6 of 21 PageID #: 6



tradition of Wakf (roughly translated “endowment”), they would create an endowment fund that

would subsidize funerals at the proposed cemetery to ensure that burials would be affordable. The

summit members also agreed that, to better serve the needs of the Collin County Muslim

community, the new cemetery should be located within 25-30 minutes driving distance of Collin

County mosques.

       21.     The Islamic Association began to look for land to develop a new cemetery in Collin

County that was proximately located to serve the Collin County Muslim community. In Texas, a

new cemetery may not be developed within one mile of the borders of a city with more than 5,000

persons and may not be developed within five miles of a city with a population of 200,000 or more.

See Tex. Health & Safety Code Ann. § 711.008. Because of this prohibition, the Islamic

Association had difficulty locating an appropriate place in Collin County. The Islamic Association

looked at land near cities and towns such as McKinney, Allen, Blue Ridge, and Anna, but the

available land was either too expensive or too small to be used as a cemetery. In early 2015, the

Islamic Association identified a 34-acre plot in the extraterritorial jurisdiction of Farmersville

(“Property”) in relatively close proximity to the mosques and their congregants in Collin County.

   The Islamic Association’s Efforts to Develop a Cemetery Were Met with Substantial
                                        Opposition

       22.     The Islamic Association hired an engineering firm, Halff & Associates (“Halff”),

to assist with the development of the cemetery. Halff drafted a concept plan (“2015 Concept

Plan”), addressing several issues that had been raised by the City Engineer, including the location

of public easements and a planned major highway that was slated to go through the Property to

connect two county highways. In April 2015, the Islamic Association submitted the 2015 Concept

Plan to the City for approval. The 2015 Concept Plan was reviewed by the City Engineer and City

Manager. On May 28, 2015, the Planning Commission unanimously approved the 2015 Concept




                                               -6-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 7 of 21 PageID #: 7



Plan. Based on approval of the 2015 Concept Plan, the Islamic Association purchased the Property

in July 2015.

       23.      The community at large in Farmersville did not become aware of the Islamic

Association’s plans to construct a cemetery until June 2015, when then-Mayor Joe Helmberger

and City Manager Ben White briefly spoke about it at a “State of the City” address at the local

Rotary Club. Once the community became aware of the Islamic Association’s plans, there was

significant opposition to the proposed cemetery. Residents and non-residents spoke out in

opposition to the cemetery, many publicly voicing their opposition on the basis that it would be a

Muslim cemetery. Emails were circulated around the community making claims that City officials

had secretly approved the cemetery to avoid public scrutiny and that the Islamic Association was

trying to build a terrorist training center. Numerous residents wrote letters to the editor published

in the local newspaper, the Farmersville Times, expressing strong opposition to the cemetery.

Some letters included derogatory statements about Islam, including that it was a “violent” religion

and that Muslims were going to impose “Shariah law.” Among the derogatory comments,

residents threatened to desecrate the site of the proposed cemetery by dumping pig blood and pig

heads on it.

       24.      Vociferous opposition to the proposed cemetery dominated the regularly scheduled

Planning Commission and City Council meetings in July and August 2015, even though the

proposed cemetery was not on the agendas. At these meetings, many objectors voiced their

opposition on the basis of religion, including assertions that Islam is a “religion of hate and

destruction,” that the Islamic Association was seeking to “change our laws to conform to Sharia

law,” and that the “Islamic faith is a mindset to genocide [sic] those that do not believe as they

do.” At the July 14, 2015 City Council meeting, a woman who claimed to speak on the behalf of

the family of Audie Murphy (a celebrated World War II hero for whom the major highway in

Farmersville is named and in honor of whom Farmersville celebrates Audie Murphy Day every

                                                -7-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 8 of 21 PageID #: 8



June) spoke in opposition to the proposed cemetery. She expressed concerns about “radicalized

Muslims” and stated that “you can’t tell the good guys from the bad guys.” She said that allowing

the Muslims to build a cemetery is like “opening Pandora’s box” that cannot be closed and that “it

amazes us that you are even considering it.”

        25.     On August 4, 2015, the City took the unusual step of organizing a town hall meeting

at the Farmersville High School to discuss the proposed cemetery. In advance of the meeting, the

City issued an “Informational Update Regarding the Proposed Muslim Cemetery” to assure

residents that, among other things, there would be “no terrorist activity associated with this site.”

The meeting saw intense hostility being directed at the Islamic Association representative who

attended, and who was repeatedly interrupted by the audience of between 300 and 400 people with

shouted statements such as “You’re lying!” and “You’re not welcome here!”

        26.     During the July and August 2015 City Council meetings and August 4, 2015 town

hall meeting, City officials, including then-Mayor Joe Helmberger, unsuccessfully attempted to

quell the crowd by pointing out that the City’s discretion in considering the cemetery was limited

because it was located in the extraterritorial jurisdiction.

     The Mayor and City Council Members Publicly Opposed the Proposed Cemetery

        27.     Several Farmersville citizens, who were or currently are elected City officials—

including former Mayor Diane Piwko and current City Council members Mike Hurst and Donny

Mason—publicly opposed the Islamic Association’s efforts to develop a cemetery. They also

made a number of negative public statements about the cemetery, Islam and Muslims. In February

2016, Piwko, Hurst, and Mason met in private a few days before the nomination deadline for the

May 2016 election and agreed that they would all run for office. Piwko, Hurst and Mason all

publicly opposed the cemetery as a part of their campaign platforms.

        28.     Before she was elected Mayor in May 2016, Diane Piwko posted on Facebook that

she was “against the cemetery” because the cemetery would displace ninety homes that were

                                                 -8-
     Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 9 of 21 PageID #: 9



allegedly contemplated by the City’s Comprehensive Plan and that “Farmersville is being treated

as dumping ground [sic] with a cemetery completely unattached emotionally from the citizens who

live here.” She also advocated for a multi-prong strategy to stop the proposed cemetery by, inter

alia: recruiting landowners near the Property to request that the City incorporate their property

into the City’s borders; canceling all City contracts with Halff Engineering; and forcing the Islamic

Association to enter into a written agreement with the City regarding their burial practices and

obtain a bond as a precondition to approval for the proposed cemetery in order to “tie up their

mon[e]y.”

       29.     On August 11, 2015, Ms. Piwko posted on Facebook about Islam, quoting from the

website “WikiIslam.net,” which describes itself as “a community edited website which focuses on

the critique of Islam . . .” She posted excerpts from articles alleging that the number of Muslims

in prisons in France, England and the United States exceeded their percentage of the population.

Ms. Piwko commented below the post asking, “Where is the outrage that when city leaders held a

public forum for the citizens to obtain information, the Islamic Association representative LIED

at least 3 times . . .” During the August 4, 2015 town hall meeting, Ms. Piwko accused the Islamic

Association of lying about its intentions to care for the cemetery and stating, “you’re not part of

our community, you don’t live here.”

       30.     In 2016, Ms. Piwko ran for Mayor of Farmersville on a platform that included

opposing the cemetery. She posted ads in the Farmersville Times stating “I am against the Muslim

Cemetery for two reasons; it is bad business and I cannot imagine a cemetery thriving when there

is an emotional distance between it and the community.” Ms. Piwko spoke against the proposed

cemetery at campaign events, claiming that the cemetery would be a “bad use of our land.” Ms.

Piwko was elected Mayor on May 7, 2016.



                                                -9-
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 10 of 21 PageID #: 10



       31.       Farmersville resident Mike Hurst, now a Councilmember, also publicly opposed

the Islamic Association’s efforts to develop a cemetery before and during his campaign. For

example, during July 2015 City Council meetings, Hurst stated that the Audie Murphy family

informed him it would remove its name from anything having to do with Farmersville if the City

allowed the cemetery and told the City Council “shame on you guys” if it allowed that to happen.

He also expressed concern about who would “police” the Muslim burial plots and “open the

graves” to assure the burials at the cemetery were in accordance with Texas law. Hurst was elected

to the City Council in May 2016 and was re-elected in May 2018.

       32.       Councilmember Donny Mason opposed the cemetery while he was on the City

Council.      He was reelected in May 2018.

       33.       Mike Hesse has been a member of the City Council since 2013. He, too, made

statements opposing the cemetery while on the City Council.

    Mayor Piwko Takes Steps to Stop the Islamic Association’s Proposed Cemetery and
                        Retaliate against its Engineering Firm

       34.       After she was elected, Mayor Piwko continued to oppose the cemetery. During a

July 12, 2016 City Council meeting, she proposed a plan for Farmersville to enter into a “boundary

agreement” with the neighboring city of Princeton (population of approximately 9,400 in 2016)

such that Princeton’s boundaries would be expanded to be within one mile of the proposed

cemetery and trigger Texas Health & Safety Code § 711.008, which prohibits the construction of

new cemeteries within one mile of a city with a population of more than 5,000 people. At the

meeting, Mayor Piwko revealed that she and the City Manager had already met with Princeton’s

Mayor and City Manager to discuss this idea. Other Councilmembers deemed the proposal to be

infeasible.

       35.       Mayor Piwko also punished the Halff engineering firm for being “disloyal” in

participating in the development of the cemetery. In June 2016, Mayor Piwko informed the


                                              - 10 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 11 of 21 PageID #: 11



Farmersville Economic Development Corporation that she was uncomfortable with Halff

obtaining City contracts because it “had associations with the Islamic Cemetery and specifically

with the land search for the cemetery.” A few weeks later, at the August 9, 2016 City Council

meeting, Mayor Piwko reiterated her concerns about Halff’s connection to the proposed cemetery.

       36.     On April 30, 2017, Mayor Piwko posted on her Facebook page, stating that “[a]

year ago, Farmersville voters went to the polls and elected a new change of direction for the city.”

She then highlighted the “progress” made by the City Council, stating that “the [Islamic

Association cemetery] is no longer being fast-tracked” and that “[c]omparing progress, we are at

the exact same point as 23 months ago with considerable financial outlay by the applicant.” She

concluded her remarks about what she and the City Council had done to thwart the Islamic

Association’s cemetery proposal by touting that “no additional city contracts have been awarded

to the engineering firm representing the [Islamic Association] as were in work [sic] a year ago.”

  The Islamic Association Moves Forward With its Plat Application and Addresses Every
                              Concern Raised by the City

       37.     On February 27, 2017, the Planning Commission unanimously approved the

Islamic Association’s 2017 Concept Plan.

       38.     The Islamic Association and Halff then worked with the City over a series of

months to satisfy the City’s preliminary plat requirements. Halff engineers communicated with

City officials, including the City Manager, City Engineer, Police Chief, and the Fire Marshall to

ensure full compliance with all requirements.

       39.     In May 2017, Halff engineer Hedrick and City Engineer Shankles communicated

regarding the drainage requirements for the proposed cemetery. Shankles informed him that the

Islamic Association was required to show on its engineering plans that its post-development

drainage would be the same as or less than the pre-development drainage. Shankles asked Hedrick

to provide several drainage calculations for the proposed development, including for the existing


                                                - 11 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 12 of 21 PageID #: 12



county-owned 110-foot culvert at the southern boundary of the Property that went under County

Road 557. Hedrick complied and provided Shankles with the requested engineering plans and

calculations.

       40.      On June 7, 2017, after reviewing revised engineering plans and speaking with Halff

engineers, City Engineer Shankles sent an email to Hedrick stating, “We are ok on the drainage.”

After sending the email confirming that the Islamic Association’s drainage plan was approved,

Shankles sent a letter to the City Manager stating that the Islamic Association’s preliminary plat

application “appears to be complete and ready for presentation” to the Planning Commission.

       41.      The Islamic Association’s preliminary plat application proposed a cemetery of

approximately 34 acres. The design plans called for internal roads, landscaping, screening, an

irrigation system, a parking lot, a pavilion, restrooms, detention ponds, and 11,356 burial sites.

       42.      During the plat review process, the Islamic Association complied with every

request made by the City. For example, Farmersville’s Comprehensive Plan contemplated that a

future major highway would eventually run through the Islamic Association’s Property to connect

two county highways. Upon request of the City, the Islamic Association agreed that it would

provide the City with a right-of-way for this proposed highway, giving up the use of several acres

of Property. The Islamic Association agreed to every other request made by the City, including,

inter alia, performing a traffic study, widening the roads, installing a second entrance, adding a

50-foot buffer on the west side of the Property to accommodate the possibility that some of the

adjacent landowners might have unlisted or unknown water wells, obtaining a supplemental report

from its traffic engineer, providing a screening/fencing plan, and ensuring that its post-

development drainage did not exceed the pre-development drainage.

       43.      In June 2017, the Islamic Association filed its preliminary plat application (the

“2017 Preliminary Plat”) with the Planning Commission. The 2017 Preliminary Plat was reviewed

by a variety of City officials, including the City Engineer, City Manager, City Secretary, Fire

                                               - 12 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 13 of 21 PageID #: 13



Chief, and Police Chief. None of the reviewing officials identified any deficiencies in the Islamic

Association’s submission, and no concerns were raised to the Islamic Association about flooding,

drainage, or other surface-water-related issues.

       44.     The Planning Commission considered the 2017 Preliminary Plat on June 19, 2017.

During the meeting, City Engineer Jim Shankles explained that the City’s drainage standard

requires that post-development run-off cannot exceed pre-development run-off and stated that the

Islamic Association’s plan satisfied the City’s drainage requirements. When asked by a Planning

Commission member whether there would be a drainage problem on the cemetery, the City

Engineer replied that it would be no worse than it currently was because the Islamic Association’s

planned detention pond would handle any new run-off. The Planning Commission then voted

unanimously to recommend approval of the 2017 Preliminary Plat and forward it to the City

Council for consideration. At this meeting, neither the Planning Commission nor the City

Engineer indicated that they had concerns that potential drainage problems would cause gravesites

to flood. Mayor Piwko attended this Planning Commission meeting as a spectator.

 The City Council Denies the Islamic Association’s 2017 Preliminary Plat Citing General
                                  Flooding Concerns
       45.     The City Council considered the Islamic Association’s 2017 Preliminary Plat on

July 11, 2017. Present at the meeting were four of the five Councilmembers—Craig Overstreet,

Mike Hurst, Donny Mason, and Mike Hesse—along with Mayor Piwko. At the beginning of the

hearing, the City Manager and City Engineer reported that the Islamic Association’s plan met the

City’s “submission standards with no exceptions.” Before considering the application, the City

Council and Mayor went into executive session for approximately an hour with the City Attorney.

       46.     Upon returning to open session, Councilmember Craig Overstreet stated that he

was concerned about drainage on County Road 557, because the soil is “highly expansive” and the

land had a lot of vertical rise to it. He noted that the June 19, 2017 Planning Commission minutes

                                               - 13 -
   Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 14 of 21 PageID #: 14



indicated that there were flooding issues on County Road 557 when there were large rains. Dylan

Hedrick, the Islamic Association’s engineer, acknowledged that the current culvert running south

under County Road 557 was inadequate, but explained, as the City Engineer had previously

advised the Planning Commission, that the development of the site would not contribute any

additional run-off. He further stated that the Islamic Association’s proposal included an onsite

detention pond that would contain any additional water flow due to the cemetery and that the water

release-rate of the site would be the same as current conditions. He further noted that the

undersized culvert along County Road 557 was the property of Collin County and that only the

County could upgrade it.

       47.       Mayor Piwko then stated she was skeptical of the Islamic Association’s proposal

because she had seen “that area flood” and questioned whether existing water table studies were

adequate. Hedrick stated that the Islamic Association’s proposal was based on “standard [Texas

Department of Transportation] published numbers” for rainfall and flooding.           The Mayor

responded that she believed those numbers were insufficient for the City’s needs because “City

Hall flooded.”

       48.       In an effort to address the Mayor’s and the City Council’s concerns, Hedrick

offered that the Islamic Association could expand the size of the detention pond to accommodate

more run-off. The Councilmembers did not respond to this offer or ask the Islamic Association to

address the drainage concerns. Instead, Councilmember Hesse stated that run-off would cause a

“public safety concern.” Councilmember Hurst then moved to deny the Islamic Association’s

application “to protect the best interests of our citizens of Farmersville” due to concerns “of

drainage issues upon and across the property and flooding concerns crossing County Road 557.”

The City Council then unanimously voted in favor of denial. During the meeting, neither the City



                                              - 14 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 15 of 21 PageID #: 15



Council nor the City Engineer indicated to the Islamic Association that they had concerns that

potential drainage problems would cause gravesites to flood.

  Following the Denial, the City Asserts That its Decision Was Based on its Concern That
       Less Than 1% of Graves Could be Inundated During a 100-year Storm Event

       49.     On August 3, 2017, after the City Council had denied the 2017 Preliminary Plat,

the Islamic Association and its engineers met with Mayor Piwko, Councilmember Hurst, the City

Manager, the City Engineer, and the City Attorney to discuss the City’s basis for the denial. During

this meeting, the City for the first time asserted that it was concerned that, during severe flooding,

a portion of the cemetery would potentially be inundated and that graves would be underwater.

Councilmember Hurst remarked that he was concerned that buried bodies would be unearthed and

that coyotes would run off with body parts. At that meeting, the City also expressed concerns

having nothing to do with its purported drainage concerns, including the cemetery’s aesthetics,

management, and long-term funding. None of these concerns was a basis to reject the cemetery

proposal under Farmersville’s Subdivision Ordinance or Texas law.

       50.     In November 2017, four months after its denial of the Islamic Association’s 2017

Preliminary Plat, the City asserted that the 110-foot culvert under County Road 557 was inadequate

to handle a 100-year storm, and that during such storm, water would flood the extreme southern

portion of the cemetery and inundate a driveway and “at least” 80 of the proposed gravesites.

Eighty gravesites would be less than 1% of the 11,356 gravesites that the Islamic Association

proposed. The City acknowledged that the City Engineer “did not conduct any independent flood

or drainage studies on the Islamic Association or surrounding property” and that the City had no

scientific basis for concluding that the alleged inundation of gravesites posed a threat to health and

safety. Mayor Piwko also acknowledged that the City Engineer found that the cemetery posed no

safety risk to Lake Lavon, which is Farmersville’s drinking water source.

  City Officials Have Acknowledged That Public Sentiment Played an Important Role in
                                   Their Decisions

                                                - 15 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 16 of 21 PageID #: 16




       51.     In denying the Islamic Association’s 2017 Preliminary Plat, the City Council was

driven by anti-Muslim bias expressed by members of the public. The Farmersville Times reported

that on April 19, 2018, when Mayor Piwko was questioned at a candidate forum about her views

on the proposed cemetery, she responded that “when she was elected . . . two years ago there was

a very clear message coming from the citizens, that the majority of them did not want the Muslim

cemetery to come in, whatever their reasons might have been.” Mayor Piwko has acknowledged

that public sentiment plays a role in a plat application because “the Council serves to implement

the will of the citizens, and so we have to be aware of what a majority of our citizens want.” City

Manager Ben White and Councilmember Mike Hesse have also acknowledged that the views of

the public play an important role in the City Council’s decisions, noting that “political pressure”

and the fear of “losing their jobs” are motivating factors.

  The City Had Numerous Alternatives to a Complete Denial of the Islamic Association’s
                               2017 Preliminary Plat

       52.     Even though the City’s alleged concerns about flooding in the proposed cemetery

involved only one of the driveways and only about 80 out of 11,356 gravesites (or 0.7% of the

total), the City Council issued a complete denial of the Islamic Association’s plat application.

       53.     As an alternative to a complete denial, City Engineer Shankles acknowledged that

the Islamic Association could have moved the location of the graves. He also acknowledged that

the City Council, as it has done in other plat applications, could have informed the Islamic

Association of its gravesite flooding concerns at the July 11, 2017 City Council hearing, and that

had it done so, the Islamic Association could have addressed them. He acknowledged that

throughout the preliminary plat process, the Islamic Association had done everything that the City

had asked of it and that he therefore had no reason to think that the Islamic Association would

have resisted relocating the graves to address the City’s alleged drainage concerns. Furthermore,


                                               - 16 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 17 of 21 PageID #: 17



had the Halff engineers been informed of the City’s gravesite flooding concerns during the

preliminary plat process, they could have amended their engineering plans to address the concerns.

       54.     The City had other procedural means—other than a complete denial—of expressing

its health and safety concerns and allowing the Islamic Association to address them. As it has

done in other plat applications, the City could have issued a “conditional approval” or “conditional

disapproval” of the Islamic Association’s application so that it could address the City’s professed

concerns before the Council made a final decision. Rather than issue an outright denial, the City

also could have asked the Islamic Association to waive the 30-day deadline for Council action so

that the Islamic Association could address the alleged drainage issues. The City has taken such an

approach with other land-use applications.

                                      Additional Allegations

       55.     The City’s processing of the Islamic Association’s 2017 Preliminary Plat, and the

manner in which it evaluated it, has created considerable delay, expense and uncertainty for the

Islamic Association in its efforts to develop a cemetery.

       56.     The City’s denial of the Islamic Association’s 2017 Preliminary Plat has caused the

Islamic Association to suffer significant financial loss, including, but not limited to, property tax

payments, engineering fees, attorneys’ fees, and professional fees.

       57.     The Islamic Association had a reasonable expectation that its plan for the proposed

cemetery, including the 2017 Proposed Plat, would be approved by the City Council.

       58.     There are no readily available alternatives for the Islamic Association to develop a

new cemetery to serve its congregants and other Muslims living in and around Collin County.

       59.     The Islamic Association’s proposed use of the Property as a cemetery does not

present a threat to any compelling governmental interest of the City. The City did not identify a

compelling governmental interest as a basis for its denial of the Islamic Association’s 2017

Preliminary Plat, and such denial was not in furtherance of a compelling governmental interest.

                                               - 17 -
   Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 18 of 21 PageID #: 18



       60.       The City did not use the least restrictive means of addressing its purported concerns

about flooding when it denied the Islamic Association’s 2017 Preliminary Plat.

       61.       The Islamic Association’s efforts to establish a cemetery in the City’s

extraterritorial jurisdiction constitutes “religious exercise” within the meaning of 42 U.S.C.

§ 2000cc-5(7).

       62.       The City made an “individualized assessment” of the Islamic Association’s 2017

Preliminary   Plat     to   establish    a   cemetery     within   the   meaning     of    42   U.S.C.

§ 2000cc(a)(2)(C).

       63.       The City’s denial of the Islamic Association’s 2017 Preliminary Plat affects

“commerce among the several States” within the meaning of 42 U.S.C. § 2000cc(a)(2)(B).

       64.       The City’s Subdivision Ordinance is a “land use regulation” within the meaning of

42 U.S.C. § 2000cc-5(5).

       65.       At all times relevant, the City did not have in place procedures or practices to ensure

City officials were able to satisfy their obligations under RLUIPA, including but not limited to,

providing RLUIPA training to City officials and staff involved in religious land use

determinations, and having established procedures to address complaints concerning denials of

rights under RLUIPA.

                                    VIOLATIONS OF RLUIPA

                              COUNT I – SUBSTANTIAL BURDEN

       66.       The allegations set forth in the preceding paragraphs are incorporated by reference.

       67.       The City’s denial of permission for the Islamic Association to develop a cemetery

on its own property has imposed a substantial burden on its religious exercise in violation of

RLUIPA. The City has not demonstrated that imposition of that burden furthers a compelling

governmental interest using the least restrictive means. 42 U.S.C. § 2000cc(a).



                                                 - 18 -
    Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 19 of 21 PageID #: 19



       68.      The policies and practices of the City in handling religious land use applications

give rise to the likelihood of future unlawful conduct and the imposition of a substantial burden in

the handling of future religious land use applications.

                                COUNT II - DISCRIMINATION

       69.      The allegations set forth in the preceding paragraphs are incorporated by reference.

       70.      The City’s treatment and denial of the Islamic Association’s plat application for a

cemetery constitutes discrimination against the Islamic Association on the basis of religion or

religious denomination, in violation of RLUIPA. 42 U.S.C. § 2000cc(b)(2).

       71.      The policies and practices of the City in handling religious land use applications

give rise to the likelihood of future unlawful conduct on the basis of religion or religious

denomination in the handling of future religious land use applications.

             WHEREFORE, the United States seeks that this Court enter an order that:

   1. Declares that the Defendant’s denial of the Islamic Association’s plat application, as

       alleged herein, violates RLUIPA;

   2. Enjoins the Defendant, its officers, employees, agents, successors and all other persons in

       concert or participation with them, from imposing a substantial burden on the religious

       exercise of the Islamic Association and its members, and any other religious entities and

       institutions and their members, that is not narrowly tailored to serve a compelling

       governmental interest;

   3. Enjoins the Defendant from discriminating against the Islamic Association and its

       members, and any other religious entities and institutions and their members, on the basis

       of religion or religious denomination;

   4. Requires the Defendant, its officers, employees, agents, successors, and all other persons

       in concert or participation with them, to:


                                                - 19 -
Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 20 of 21 PageID #: 20



       a. Take actions necessary to restore, as nearly as practicable, the

          Islamic Association and its members to the position they would have

          been in but for the Defendant’s unlawful conduct, including but not

          limited to granting the necessary approvals for the Islamic

          Association to use the Property as a cemetery; and

       b. Take actions necessary to prevent the recurrence of such unlawful

          conduct in the future, including but not limited to providing

          RLUIPA training to the Defendant’s personnel, establishing

          procedures to address complaints of RLUIPA violations, and

          maintaining records and submitting reports relating to RLUIPA

          compliance; and

5. Awards such additional relief as the interests of justice may require, together with the

   United States’ costs.




                                         - 20 -
   Case 4:19-cv-00285 Document 1 Filed 04/16/19 Page 21 of 21 PageID #: 21



Dated: April 16, 2019                               Respectfully submitted,


                                                    WILLIAM P. BARR
                                                    Attorney General

                                                    /s Eric S. Dreiband
JOSEPH D. BROWN                                     ERIC S. DREIBAND
U.S. Attorney, Eastern District of Texas            Assistant Attorney General
                                                    Civil Rights Division

/s Joshua M. Russ                                   /s Sameena Shina Majeed
JOSHUA M. RUSS                                      SAMEENA SHINA MAJEED
Assistant United States Attorney                    Chief
Eastern District of Texas
101 East Park Blvd, Suite 500
Plano, Texas 75074                                  /s Noah D. Sacks
Email: josh.m.russ@usdoj.gov                        TIMOTHY J. MORAN
Tel.: (972) 509-1201                                Deputy Chief
Fax: (972) 501-1209                                 ERIC W. TREENE
Texas State Bar # 24074990                          Special Counsel
                                                    RYAN G. LEE
JAMES G. GILLINGHAM                                 NOAH D. SACKS
Assistant United States Attorney                    Trial Attorneys
Eastern District of Texas                           Housing and Civil Enforcement Section
101 N. College Avenue, Suite 700                    Civil Rights Division
Tyler, Texas 75702                                  U.S. Department of Justice
Email: james.gillingham@usdoj.gov                   950 Pennsylvania Avenue, NW
Tel.: (903) 590-1400                                Northwestern Building, 7th Floor
Fax: (903) 590-1436                                 Washington, D.C. 20530
Texas State Bar # 24065295                          Phone: (202) 305-0916
                                                    Email: noah.sacks@usdoj.gov

                                                    ATTORNEYS FOR THE UNITED
                                                    STATES




                                           - 21 -
                         Case 4:19-cv-00285 Document 1-1 Filed 04/16/19 Page 1 of 1 PageID #: 22
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    City of Farmersville, Texas

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Collin County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Josh Russ, 101 E. Park Blvd., Suite 500 Plano, TX 75074 (972)509-1201
James Gillingham, 101 N. College Ave. Suite 700, Tyler Texas 75702

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. §§ 2000cc-2000cc-5 (Religious Land Use and Institutionalized Persons Act of 2000 ("RLUIPA"))
VI. CAUSE OF ACTION Brief description of cause:
                                           City's denial of Islamic Association's application for cemetery violates RLUIPA.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/16/2019                                                              /s Joshua M. Russ
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
